Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 1 of 35 PageID #:
                                   7602




                      EXHIBIT 10
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 2 of 35 PageID #:
                                   7603
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 3 of 35 PageID #:
                                   7604
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 4 of 35 PageID #:
                                   7605
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 5 of 35 PageID #:
                                   7606
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 6 of 35 PageID #:
                                   7607
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 7 of 35 PageID #:
                                   7608
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 8 of 35 PageID #:
                                   7609
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 9 of 35 PageID #:
                                   7610
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 10 of 35 PageID #:
                                    7611
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 11 of 35 PageID #:
                                    7612
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 12 of 35 PageID #:
                                    7613
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 13 of 35 PageID #:
                                    7614
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 14 of 35 PageID #:
                                    7615
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 15 of 35 PageID #:
                                    7616
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 16 of 35 PageID #:
                                    7617
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 17 of 35 PageID #:
                                    7618
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 18 of 35 PageID #:
                                    7619
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 19 of 35 PageID #:
                                    7620
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 20 of 35 PageID #:
                                    7621
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 21 of 35 PageID #:
                                    7622
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 22 of 35 PageID #:
                                    7623
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 23 of 35 PageID #:
                                    7624
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 24 of 35 PageID #:
                                    7625
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 25 of 35 PageID #:
                                    7626
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 26 of 35 PageID #:
                                    7627
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 27 of 35 PageID #:
                                    7628
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 28 of 35 PageID #:
                                    7629
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 29 of 35 PageID #:
                                    7630
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 30 of 35 PageID #:
                                    7631
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 31 of 35 PageID #:
                                    7632
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 32 of 35 PageID #:
                                    7633
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 33 of 35 PageID #:
                                    7634
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 34 of 35 PageID #:
                                    7635
Case 4:18-cv-00442-ALM-CMC Document 132-11 Filed 05/08/20 Page 35 of 35 PageID #:
                                    7636
